Title: To George Washington from John Hills, 21 August 1789
From: Hills, John
To: Washington, George



Honble Sir
Philada Aug. 21, 1789

Having made it my constant Study, for several Years, to be fully acquainted with the Geography of this Country, (which

necessary knowledge I apprehend few, (if any) have obtained)—& being particularly attached to this Science, induced me to make a general Collection of the Plans, Sketches &ca of great part of this Continent during the War—I likewise have procured all that were in the possession of the different British Generals, as well as those that were in the hands of many individuals—all the Surveys that were made for the use of the British Army, & all the Surveys that were made for the Board of Trade & Plantations before the Commencement of the War, came also into my possession, by which, I have a general & very particular knowledge of the United States—It being my most ardent wish, to render as much service as possible to the Union, principally enduces to make a tender of my Services; flattering myself they can be rendered very beneficial, and am ready to furnish any Draft now in my possession, whenever so required.
The Papers alluded to are Drafts of the greatest part of New Hampshire & New York, with the connexion of Canada—part of Connecticut—Rhode Island—the greatest part of East & West Jersey—a large Collection of Surveys of Pennsylvania—the Three Lower Counties of Delaware—part of Maryland—Virginia—North & South Carolina, with part of Georgia—also a Survey of the Missisipi from the Balize to Yazoo River—the Wabash of Eel River to Port St Vincent, with a general Sketch of Genesee Country.
As those Plans will take up some time, to reduce them under one General head, I take the liberty of mentioning, that they shall be furnished with all expedition, and any seperate part that may be deemed necessary to explain, shall be forwarded when so ordered.
In respect to my abilities I request permission to refer to Govrs Clinton, Livingston & Mifflin—and the Honble Rob. Morris & Willson, who are possessed of Spe[c]imens of performances made by me since the conclusion of the War—with the utmost Respect I am Your Excellency’s most devoted & Obedient Servant

John Hills

